Citation Nr: 1523463	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left testicle orchiectomy.

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of bilateral herniorrhaphy.

3.  Entitlement to service connection for left testicle orchiectomy.

4.  Entitlement to service connection for residuals of bilateral herniorrhaphy.

5.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar spine disability prior to May 14, 2013 and in excess of 20 percent thereafter.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from March 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the March 2011 rating decision, the RO granted service connection for chronic lumbosacral sprain, degenerative disc disease and degenerative joint disease of the lumbosacral spine and assigned a 20 percent evaluation.  A July 2013 rating decision found clear and unmistakable error with the initial evaluation.  Based on the findings from the February 2011 VA examination, the RO assigned an initial evaluation of 40 percent from the date of the application to reopen until a May 14, 2013 VA examination.  From the date of the May 14, 2013 VA examination, the RO assigned a 20 percent evaluation.

In February 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record and is located within the Veteran's electronic claims file.

The issues of entitlement to service connection for left testicle orchiectomy and residuals of bilateral herniorrhaphy, entitlement to higher evaluations for the service-connected lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO denied service connection for left testicle orchiectomy and for residuals of bilateral herniorrhaphy.

2.  The Veteran was notified of the February 1980 decision and his appeal rights; he did not file an appeal following the February 1980 rating decision, and there was no new and material evidence received within one year of its issuance.

3.  The Veteran filed an application to reopen the claims for service connection for left testicle orchiectomy and for residuals of bilateral herniorrhaphy in September 2010.

4.  The evidence submitted since the rating decision in February 1980 related to the Veteran's claim for service connection for left testicle orchiectomy, consists of a medical opinion from a VA physician dated February 2015 asserting that the Veteran's left testicle orchiectomy is due to injury incurred in service.

5.  The evidence submitted since the rating decision in February 1980 related to the Veteran's claim for service connection for residuals of bilateral herniorrhaphy, consists of a medical opinion from a VA physician dated May 2013 asserting that many traumatic changes could have been a consequence of the injuries the Veteran received in service.
CONCLUSIONS OF LAW

1.  The February 1980 rating decision denying service connection for left testicle orchiectomy and residuals of bilateral herniorrhaphy is final.  38 C.F.R. §§ 3.156, 19.129, 19.192 (1981).

2.  New and material evidence has been received and the claim for service connection for left testicle orchiectomy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received and the claim for service connection for bilateral herniorrhaphy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  

Left testicle orchiectomy

In February 1980, the RO denied service connection for left testicle orchiectomy.  The Veteran did not file an appeal following the February 1980 rating decision, and there was no new and material evidence received within one year of its issuance.  The February 1980 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1981). 

In essence, at the time of the prior denial, the Veteran claimed that during service he incurred an injury to his left testicle that resulted in surgical removal.  The RO denied service connection as the Veteran was found to have a pre-existing congenital disorder of bilateral hypermobile testes that was not aggravated by service.  A VA examination dated November 1979 verified the left orchiectomy.  The Veteran was noted to have presented with this condition two weeks after entrance to active duty in August 1976.  In June 1977, the Veteran underwent left orchiectomy and left hernia repair.  The Veteran subsequently underwent right orchiopexy and right hernia repair in November 1977.  

The evidence submitted since the rating decision in February 1980 includes a medical opinion from a VA physician, Dr. J.L., dated February 2015 asserting that the Veteran's left testicle orchiectomy is due to injury incurred in service.

The February 2015 opinion relates to a prior evidentiary defect.  This opinion relates to the Veteran's contention that he incurred an injury in service that caused his current disability of status post left testicle orchiectomy.  See 38 C.F.R. § 3.156 (2014).  Therefore, the application to reopen is granted.  

Residuals of bilateral herniorrhaphy

In February 1980, the RO denied service connection for residuals of bilateral herniorrhaphy.  The Veteran did not file an appeal following the February 1980 rating decision, and there was no new and material evidence received within one year of its issuance.  The February 1980 rating decision is final.  See 38 C.F.R. §§ 3.156, 19.129, 19.192 (1981).

In essence, at the time of the prior denial, the Veteran claimed that during service he incurred an injury that resulted in a bilateral herniorrhaphy.  The Veteran asserted that he incurred a residual disability from this injury, which included abdominal pain.  The RO denied service connection as the Veteran was found to have pre-existing bilateral hernias that were not aggravated by service.  The Veteran was noted to have presented with inguinal pain bilaterally on August 16, 1976.  A March 1977 treatment note shows the Veteran reported falling from a radio assembly.  The Veteran reported pain in his back and on physical examination the Veteran demonstrated pain to touch on the lower left, pain on left leg raise, and pain on bending and lifting.  There is a notation that x-ray results were negative and an impression of muscle strain.  In June 1977, the Veteran underwent left orchiectomy and left hernia repair.  The Veteran subsequently underwent right orchiopexy and right hernia repair in November 1977.  

The evidence submitted since the rating decision in February 1980 include a medical opinion from Dr. J.L. dated May 2013 asserting that many traumatic changes could have been a consequence of the injuries the Veteran received in service.  The Veteran provided testimony at the February 2015 hearing before the undersigned that his bilateral hernias were incurred in service due to activities of heavy lifting and manual labor, as well as aggravated by his March 1977 fall from a radio assembly.

The Veteran's February 2015 testimony, in conjunction with the May 2013 medical opinion relate to a prior evidentiary defect.  This evidence relates to the Veteran's contention that he incurred an injury in service that caused his current disability of status post bilateral herniorrhaphy.  Further, this evidence was not previously submitted to agency decisionmakers, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  See 38 C.F.R. § 3.156 (2014).  Therefore, the application to reopen is granted.  

ORDER

The application to reopen the claim for service connection for left testicle orchiectomy is granted.

The application to reopen the claim for service connection for residuals of bilateral herniorrhaphy is granted.


REMAND

In February 2015, the Veteran testified during a videoconference hearing before the undersigned.  The Veteran informed the undersigned that he receives Social Security Disability benefits.  In light of the Veteran's claim for an increased evaluation and a TDIU, the Board finds that these records are relevant and should be obtained.  VA has a duty to obtain the records associated with that decision in order to fulfill its duty to assist.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 38 C.F.R. § 3.159 (2014).  

Additionally, the Veteran contends that his lumbar spine disability has worsened since his last examination in May 2013.  The Veteran specifically contends that he uses assistive devices, including a cane and a back brace, for ambulation.  At the May 2013 VA examination, the examiner noted the Veteran had a cane but was not using it and he was thinking about getting a back brace.  The Board finds that the Veteran has asserted that the severity of his lumbar disability has increased since the most recent rating examination; therefore, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the lumbar spine disability is the only service-connected disability, the claim for a TDIU is inextricably intertwined with the claim for a higher rating and must also be remanded.  

As it is still unclear if hernias and a left testicle disability predated service, additional VA examination and opinion is necessary on these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant VA treatment records dated since June 2013.  The Veteran should also be notified that he may submit medical evidence or treatment records to support his claims.  

2.  Contact the Social Security Administration, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions and associate them with the claims file.

3.   The Veteran should be afforded a VA examination with a board-certified Urologist to ascertain the current etiology of his left testicle orchiectomy.  The examiner is requested to review the claims file and address the following:

a. Did the Veteran have a left testicle disability prior to entering service?  Please list any specific disabilities that preexisted service and what level of certainty you have in your opinion (e.g., less likely than not, as likely as not, more likely than not, clear and unmistakable, etc.).

b. If a left testicle disability preexisted service, is it clear and unmistakable that the disability was not aggravated beyond the normal progression of the disability during service?  For purposes of your opinion please note that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, alone does not constitute aggravation.  

4.   The Veteran should be afforded a VA examination to ascertain the etiology of his bilateral hernia and residuals of bilateral herniorrhaphy.  The examiner is requested to review the claims file and address the following:

a. Did the Veteran have any hernias prior to entering service?  Please list any specific disabilities that preexisted service and what level of certainty you have in your opinion (e.g., less likely than not, as likely as not, more likely than not, clear and unmistakable, etc.).

b. If any hernias preexisted service, is it clear and unmistakable that the disability was not aggravated beyond the normal progression of the disability during service?  For purposes of your opinion please note that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, alone does not constitute aggravation.  

5.  After completing the preceding development, the Veteran should be afforded appropriate VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should provide an opinion on the cumulative effect of the Veteran's service-connected disabilities and the impact these conditions have on the Veteran's ability to obtain and/or maintain substantially gainful employment.

6.  After the above development has been completed, adjudicate the claims on appeal, including the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


